DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Park (US 2019/0313996 A1).

Regarding claim 1, Park discloses a photographing sequence determination supporting method for supporting determination of a photographing sequence in a series of X-ray radiographic processes in association with movement of a subject  or an X-ray radiographic apparatus (Figs.4-7A, par.0072), including:

b) a photographing sequence determination step of determining the photographing sequence according to a selected element (step 640a or 640b, Fig.6A; step 720e, Fig.7A).

With respect to claim 2, Park further discloses:
c) a position input step of inputting a position of the component (step 650, Fig.6B); and
d) a photographing sequence determination step of performing update to sort the photographing sequence with the input position of the component as a starting point (step 625a or 625b, Fig.6A).

With respect to claim 3, Park further discloses a cost correction step of correcting a cost including the moving distance or the moving time in part of the path (choosing to prioritize minimal patient motion or minimal component motion (step 635a or 635b, Fig.6A; step 720c, Fig.7A), which then changes the costs associated with which protocol produces the least motion in Fig.6B).



c) the elements are preset setting values (minimize patient motion or component motion, par.0079); and
d) the photographing sequence is determined in the photographing sequence determination step in ascending order or descending order of the setting values (540b, Fig.5).

Response to Arguments
Applicant's arguments with respect to the anticipation of claim 1 by Park have been fully considered but they are not persuasive.  Applicants appear to argue that (A) Park does not disclose a method that minimizes both a moving time or moving distance of the patient and a moving time or moving distance of the x-ray device (Remarks, p.7); and that (B) Park does not disclose user selectability (Remarks, p.9-10).

The Examiner respectfully disagrees on both points.

Regarding point (A), the Examiner wishes to first point out that the claim only requires minimizing one of the moving time or distance of the patient and the moving time or distance of the x-ray device.  Claim 1 states “an element selection step of selecting one from elements that determine the photographing sequence” (emphasis added).  The claim then defines that one element is a path that minimizes the patient movement time or distance, and that another element is a path that minimizes the x-ray device movement time or distance.  The claims do not require that both must be minimized for the final sequence.

Second, the Examiner is confused about Applicants’ discussion of three devices and the respective distances between them.  This makes no sense in the context of Park.  Park discloses a routine situation of one x-ray imaging device 134 in a room with a table and a stand, where the device 134 includes one detector for the table, another detector for the stand, and an x-ray source common to both (par.0076).  Park describes the 5 hypothetical positions to be positions of the same x-ray device 134 (par.0075).  Further, the claim requires as few as one x-ray radiographic apparatus.  Therefore, discussions of separate x-ray imaging devices double-digit meters apart appear irrelevant to the disclosure of Park and moot in view of the breadth of the claims.

Third, Park discloses that the imaging protocol may be rearranged based on:
a) minimizing the moving distance of the x-ray device (sequence 520a or 520b compared to the randomized sequence 510a from the server, where the x-ray device stays in position 1 for both protocols that require position 1, then moves to the other table positions, followed by the two stand positions), or
b) based on the moving distance of the patient (sequence 540a compared to 540b where the patient stays on their back for the first two protocols before rolling onto their side, even though the x-ray device has to move from position 1 to position 5, then back to position 1, then the patient sits up for the last table protocol, then stands up for the two stand protocols).
In fact, because Park first sorts the protocols by table detector then stand detector, each of the protocols 520a-540a are at least partially optimized for minimizing the movement of both the patient and the x-ray device, since in any event, the patient stays on the table, then stands, while the x-ray device also stays at the table, then moves to the stand.

Therefore, regardless of whether the claim requires minimizing the path of the patient, the path of the x-ray device, or both, Park discloses both considerations when establishing a photographing sequence from a set of photographing protocols as claimed.

Regarding point (B), the Examiner understands the “user pattern information of the specific user” to be equivalent to the claimed “element selection step”.  Paragraph 0079 states, “For example, when the user pattern information of the specific user is set to consider the motion path of the object first, the protocols may be rearranged in [the] order illustrated in example view 540b.”  In other words, user input is acquired (Fig.6A) that directs the computer to rearrange the imaging protocols based on whether the patient or the x-ray device are to have the top priority.

For at least these reasons, Applicants’ arguments are not persuasive.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS R ARTMAN whose telephone number is (571)272-2485.  The examiner can normally be reached on Monday-Thursday 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571.272.2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


THOMAS R. ARTMAN
Primary Examiner
Art Unit 2884



/THOMAS R ARTMAN/            Primary Examiner, Art Unit 2884